743 N.W.2d 911 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Anthony Adonis BELL, Defendant-Appellant.
Docket No. 135193. COA No. 280514.
Supreme Court of Michigan.
February 6, 2008.
On order of the Court, the application for leave to appeal the October 10, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are *912 not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand this case to the trial court to allow the defendant to move to withdraw his plea.